UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2189



FRED D. RANDOLPH,

                                               Plaintiff - Appellant,

          versus


U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-392-3)


Submitted:   January 31, 2002              Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred D. Randolph, Appellant Pro Se. Paul J. McNulty, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred D. Randolph appeals from the district court’s order

granting his motion to voluntarily dismiss his civil action pursu-

ant to Fed. R. Civ. P. 41.   Because Randolph sought this dismissal,

the district court did not abuse its discretion in dismissing his

complaint without prejudice.   Accordingly, we affirm.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2